IN THE SUPREME COURT OF THE STATE OF NEVADA

 

RENE SHERIDAN, No. 85003
Appellant,
vs.
JOSEPH A. GUTIERREZ; STEVEN G.
KNAUSS; JASON R. MAIER; AND
MAIER GUTIERREZ & ASSOCIATES, - i i. E 2
Respondents.
JUL 2 1 2022

ELIZABETH A. BROWN

CLERK SUPREME COURT
ORDER DISMISSING APPPEAL

This is a pro se appeal from a postjudgment order denying a
motion to disqualify the trial judge. Eighth Judicial District Court, Clark
County; Linda Marie Bell, Judge.

Review of the docketing statement and documents before this
court reveals a jurisdictional defect. Specifically, the order challenged on
appeal is not substantively appealable. This court "may only consider
appeals authorized by statute or court rule." Brown v. MHC Stagecoach,
LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule
authorizes an appeal from the challenged order. See Gumm v. Mainor, 118
Nev. 912, 59 P.3d 1220 (2002) (recognizing that to be appealable as a special
order after final judgment, the challenged order must affect the rights of a

Supreme Gourt
OF
NEVADA

(OQ) 19474 ects 22 234020

 

 
party growing out of the final judgment). This court lacks jurisdiction and

therefore
ORDERS this appeal DISMISSED.

JN tt, Ji

Hardesty

A ge-9 , Jd.

Stiglich

A—_

Herndon

ec: Hon. Linda Marie Bell
Rene Sheridan

Lipson Neilson P.C.
Eighth District Court Clerk

SuPREME CouRT
OF
NEVADA

(0) (947A oR 2